DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 04/19/2022.

Examiner's Statement of reason for Allowance
Claims 1, 3-14 and 16-18 renumbered as 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a transmit end, comprising: a processor to generate a physical layer protocol data unit (PPDU); and a transceiver to send the PPDU to a receive end, wherein a bandwidth of the PPDU is Px10 megahertz MHz, the PPDU comprises a first part of fields and a second part of the fields, wherein a quantity of tones per 10-MHz tone distribution corresponding to the first part of the fields is 64 and a tone spacing is 156.25 kHz, wherein a quantity of tones per 10-MHz tone distribution corresponding to the second part of the fields is 128 and a tone spacing is 78.125 kHz, and wherein P is a positive integer greater than or equal to 1, wherein each 10-MHz tone distribution corresponding to the second part of fields comprises M1 26-tone resource units (RUs), M2 52-tone RUs, M3 106-tone RUs, M4 guard tones, MS null tones, and M6 direct current tones, and wherein M1x26+M2*52+M3x106+M4+M5+M6=128, and wherein M1, M2, M3, M4, MS, and M6 are integers greater than or equal to 0.


The closest prior art, as previously recited, Yu et al. (US 2016/0021568 A1), Chun et al. (US 2017/0272138 A1), are also generally directed to various aspects Of generating a High Efficiency physical layer convergence procedure protocol data unit.  However, none of Yu, Chun teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 6 and 10.  For example, none of the cited prior art teaches or suggest the steps of wherein each 10-MHz tone distribution corresponding to the second part of fields comprises M1 26-tone resource units (RUs), M2 52-tone RUs, M3 106-tone RUs, M4 guard tones, MS null tones, and M6 direct current tones, and wherein M1x26+M2*52+M3x106+M4+M5+M6=128, and wherein M1, M2, M3, M4, MS, and M6 are integers greater than or equal to 0.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478